People v Bougor (2017 NY Slip Op 05884)





People v Bougor


2017 NY Slip Op 05884


Decided on July 27, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 27, 2017

108104

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vREGINALD P. BOUGOR, Appellant.

Calendar Date: June 12, 2017

Before: Peters, P.J., Lynch, Rose, Rumsey and Pritzker, JJ.


Susan Patnode, Rural Law Center of New York, Castleton (Kelly L. Egan of counsel), for appellant.
Jason M. Carusone, Acting District Attorney, Lake George (Emilee B. Davenport of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Warren County (Hall Jr., J.), rendered October 14, 2015, convicting defendant upon his plea of guilty of the crimes of criminal possession of a controlled substance in the third degree (three counts) and criminal sale of a controlled substance in the third degree (three counts).
Judgment affirmed. No opinion.
Peters, P.J., Lynch, Rose, Rumsey and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed.